Order entered May 13, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00547-CV

                               IN RE JAMES MCCOY, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13955-B

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion to proceed in forma pauperis and motion for

leave to submit fewer copies, although we have considered the petition without payment of the

mandamus filing fee and the required number of copies. We ORDER that relator bear the costs

of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE